Citation Nr: 1620202	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to bilateral wrist pain, to include bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1993 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This case is now under the jurisdiction of the Muskogee, Oklahoma RO.

In June 2015, the Veteran presented sworn testimony during a Travel Board hearing in Muskogee, Oklahoma, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection bilateral carpal tunnel.  The July 2013 VA examination provided to the Veteran is, in part, inadequate because the examiner did not provide an adequate rationale.  The examiner wrote that there is no evidence of continuity following active duty for a twelve year period of time, it is unclear to what extent, if any, he considered the Veteran's lay assertions of a constant pain and swelling in his wrist following separation from service.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion must support its conclusions with analysis ); see also Dalton v. Nicholson, 21 Vet. App. 23, 39   (2007) (opinion is inadequate where examiner relies on absence of in service treatment and does not address lay assertions of in service injury). Therefore, the Board finds that a new VA examination is warranted for the Veteran's bilateral carpal tunnel to address his lay assertions as the Court of Appeals for Veteran's Claims (Court) has held "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496   (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination for his bilateral wrist disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.    

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his bilateral wrist pain, to include carpal tunnel and any continuity of symptoms since that time. The Veteran is competent to report pain and observable symptoms related to his wrist disability. 

In providing an opinion, the examiner should comment on the 1999 complaint of wrist pain in service.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's bilateral wrist disability is related to his active service. A full rationale should be provided for the opinion.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



